NEVIN, Chief Judge.
On March 30, 1949, defendant herein •filed a motion wherein it moves this Court to make The Aetna Casualty & Surety ■Company an involuntary plaintiff in this .action. At the same time there was filed ■with the motion and in support thereof, the affidavit of Clifford R. Curtner, counsel ■of record for defendant. From these documents it appears that while The Aetna Casualty & Surety Company is a corporation of the State of Connecticut, it is, nevertheless, licensed to do business in Ohio and has a principal business office in the City of Dayton, Ohio, within the jurisdiction of this Court.
The cause is now before the court on defendant’s motion and the affidavit referred to.
Defendant sets forth in its motion the reasons upon which it is based and on account of which it submits the motion should 'be sustained. There is set forth in the motion and in the accompanying affidavit certain information with respect to plaintiff’s decedent and his employment; information regarding an order entered on February 28, 1948 by the Director of Workmen’s Compensation for the State of Wisconsin against decedent’s employer and The Aetna Casualty & Surety Company and regarding the demand of that company upon defendant herein that “its (The Aetna Casualty & Surety Co.,) rights be protected” in this action.
The motion came on for hearing before the court at the -call of the Motion Docket on May 2, 1949. At the hearing in Court at that time, counsel representing both the plaintiff and defendant were present. At that hearing no denial was made by counsel for plaintiff as to any of the statements set forth either in the motion of defendant or the accompanying affidavit. No counter-affidavit has been filed.
The Court is of the opinion and so finds that defendant’s motion is well taken and that it should be, and it is, sustained. Rule 19, Federal Rules of Civil Procedure, 28 U.S.C.A.; Slauson v. Standard Oil Co., et al., D.C., 29 F.Supp. 497.
Counsel may prepare and submit an order making The Aetna Casualty & Surety Company an involuntary plaintiff in this action.